Appeal from a decision and award of the Workmen’s Compensation Board. The claimant was employed as a laborer by the appellant Lehigh Portland Cement Company. He worked in a shanty checking the weight of trucks which stood on a scale outside the shanty. The floor of the shanty was concrete, covered in part with corrugated paper. While the claimant was sitting on a bench warming his feet on an electric heater, he fell and hit his shoulder on the floor, causing a dislocation of the left clavicle. The claimant was found in a semi-conscious condition. The medical proof was to the effect that the claimant suffered from generalized arteriosclerosis, of nonoecupational origin, and that this caused him to ■ lose consciousness and to fall. There is no basis for an award in this ease. The employment did not contribute in any substantial degree to the hazard of the fall (Matter of Ti asar o v. Ford Motor Go., 280 App. Div. 266, motion for leave to appeal denied 304 N". Y. 986; Larson on Workmen’s Compensation, “Idiopathic falls”, §§ 12.10 to 12.14). The board’s memorandum suggests that the claimant may have tripped over the heater but there is no evidence in the record to sustain this suggestion and the board's formal finding is simply to the effect that the claimant “ fell to the concrete floor ”. Decision and award reversed and claim dismissed, with costs to the appellants against the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.